

115 HR 6277 IH: Main Street Tax Certainty Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6277IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Bishop of Michigan (for himself and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for qualified business
			 income.
	
 1.Short titleThis Act may be cited as the Main Street Tax Certainty Act. 2.Deduction for qualified business income made permanentSection 199A of the Internal Revenue Code of 1986 is amended by striking subsection (i).
		